UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7491



JAMES EDMOND WATTS,

                                             Plaintiff - Appellant,

          versus

JOHN B. METZGER, III; RON ANGELONE; DOUGLAS E.
WHALEY; D. OTTINGER; JOHN B. TAYLOR; FRED P.
ROESSEL; SERGEANT TERRY; NURSE MONROE; LIEU-
TENANT COTTRELL, a/k/a Lieutenant Contrell;
SERGEANT CARTER, SR.; SERGEANT LESUER, a/k/a
Sergeant LaSure,
                                            Defendants - Appellees,

          and


NURSE SCOTT,

                                                          Defendant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-95-744-R)

Submitted:   February 11, 1997            Decided:   August 13, 1997


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.
James Edmond Watts, Appellant Pro Se. Pamela Anne Sargent, Assis-
tant Attorney General, Richmond, Virginia; Dudley Foster Woody,
WOODS, ROGERS & HAZLEGROVE, Roanoke, Virginia; Peter Duane Vieth,
WOOTEN & HART, P.C., Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals the district court's order granting Defen-

dants' motions to dismiss his complaint filed pursuant to 42 U.S.C.

§ 1983 (1994). We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Watts v. Metzger, No. CA-95-744-R
(W.D. Va. Sept. 10, 1996). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-
terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2